
	
		II
		110th CONGRESS
		1st Session
		S. 2319
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mrs. Murray (for
			 herself, Mr. Isakson,
			 Mr. Bingaman, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure the continued and future availability of life
		  saving trauma health care in the United States and to prevent further trauma
		  center closures and downgrades by assisting trauma centers with uncompensated
		  care costs, core mission services, and emergency needs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Trauma Center
			 Stabilization Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Victims of traumatic injury should have
			 access to lifesaving care regardless of their geographic location or ability to
			 pay. Major multi-system trauma victims receiving care within the first
			 Golden Hour following their injury are substantially more likely
			 to survive.
			(2)Maintaining a strong and effective trauma
			 care system for all victims of traumatic injury requires the availability of a
			 sufficient number of trauma centers at appropriate levels of trauma care
			 capability in all geographic regions of the United States.
			(3)Regional trauma centers annually treat
			 678,000 patients, regardless of their ability to pay. When a trauma victim
			 cannot afford treatment, the trauma center pays for care that may save their
			 life.
			(4)The cost of delivering trauma care has
			 steadily increased in the last decade. Trauma centers collectively have
			 incurred $230,000,000 per year in losses for treating victims who are either
			 uninsured or whose care is reimbursed well below the cost of providing
			 care.
			(5)Substantial uncompensated care costs are
			 distressing trauma centers and threatening the availability of life-saving
			 trauma services in numerous areas across the United States. Since 2000, 19
			 hospitals have closed their trauma centers, and 10 others have downgraded their
			 trauma service by 1 or 2 levels.
			(6)At a time when the threat of mass
			 emergencies are high, financial pressures are placing trauma centers at serious
			 risk. Trauma centers are required to respond to mass emergencies including
			 natural disasters, large scale accidents and terrorist attacks. By their very
			 nature, trauma centers maintain a constant state of readiness, extra capacity,
			 and strong healthcare facility connections with the local and regional
			 emergency care community.
			(7)Medical liability exposure and its related
			 costs have contributed to the closing of trauma centers and downgrading of
			 trauma levels. It is important to find ways to minimize risk to those who
			 provide lifesaving care in those initial critical hours following a trauma
			 event.
			3.Grants for trauma care
			 centersSection 1241 of the
			 Public Health Service Act (42 U.S.C. 300d–41) is amended by striking
			 subsections (a) and (b) and inserting the following:
			
				(a)In
				generalThe Secretary shall establish 3 programs to award grants
				to qualified public, non-profit, Indian Health Service, Indian tribal, and
				urban Indian trauma centers—
					(1)to assist in
				defraying substantial uncompensated care costs as defined in section
				1246;
					(2)to further their
				core missions, including by addressing costs associated with patient
				stabilization and transfer, trauma education and outreach, coordination with
				local and regional trauma systems, and essential personnel and other fixed
				costs; and
					(3)to provide
				emergency relief to ensure the continued and future availability of trauma
				services by trauma centers at risk of closing or centers operating in an area
				where a closing has occurred within their primary service area.
					(b)Minimum
				qualifications of trauma centers
					(1)Participation
				in trauma care system operating under certain professional
				guidelinesSubject to paragraph (2), the Secretary may not award
				a grant to a trauma center under subsection (a) unless the trauma center
				involved is a participant in a trauma system that substantially complies with
				section 1213.
					(2)ExemptionParagraph
				(1) shall not apply to trauma centers that are located in States with no
				existing trauma care system.
					(3)Qualification
				for substantial uncompensated care costsThe Secretary shall only
				award substantial uncompensated care grants under subsection (a)(1) to trauma
				centers meeting at least 1 of the criteria in 1 of the following 3
				categories:
						(A)Category
				AThe criteria for category A are as follows:
							(i)At least 50
				percent of the visits in the emergency department of the hospital in which the
				trauma center is located were charity or self-pay patients.
							(ii)At least 70
				percent of the visits in such emergency department were Medicaid (title XIX of
				the Social Security Act) and charity and self-pay patients combined.
							(B)Category
				BThe criteria for category B are as follows:
							(i)At least 35
				percent of the visits in such emergency department were charity or self-pay
				patients.
							(ii)At least 50
				percent of the visits in such emergency department were Medicaid (title XIX of
				the Social Security Act) and charity and self-pay patients combined.
							(C)Category
				CThe criteria for category C are as follows:
							(i)At least 20
				percent of the visits in such emergency department were charity or self-pay
				patients.
							(ii)At least 30
				percent of the visits in such emergency department were Medicaid (title XIX of
				the Social Security Act) and charity and self pay patients combined.
							(4)Trauma centers
				in 1115 waiver StatesNotwithstanding paragraph (3), the
				Secretary may award a substantial uncompensated care grant to a trauma center
				under subsection (a)(1) if the trauma center qualifies for funds under a Low
				Income Pool or Safety Net Care Pool established through a waiver approved under
				section 1115 of the Social Security Act.
					(c)Additional
				requirementsThe Secretary may not award a grant to a trauma
				center under subsection (a)(1) unless the trauma center involved—
					(1)submits to the
				Secretary a plan satisfactory to the Secretary that—
						(A)is developed on
				the assumption that the center will continue to incur substantial uncompensated
				costs in providing trauma care; and
						(B)provides for the
				long-term continued operation of the center at similar or greater levels of
				medical care than in prior years notwithstanding such substantial uncompensated
				costs;
						(2)agrees to
				implement the plan according to a schedule approved by the Secretary;
				and
					(3)has policies in
				place to assist patients who cannot pay for part or all of the care they
				receive, including a sliding fee scale, and to ensure fair billing and
				collection
				practices.
					.
		4.Considerations
			 in making grantsSection 1242
			 of the Public Health Service Act (42 U.S.C. 300d–42) is amended by striking
			 subsections (a) and (b) and inserting the following:
			
				(a)Substantial
				Uncompensated Care Awards
					(1)In
				generalThe Secretary shall establish an award basis for each
				eligible trauma center for grants under section 1241(a)(1) according to the
				percentage described in paragraph (2), subject to the requirements of section
				1241(b)(3).
					(2)PercentagesThe
				applicable percentages are as follows:
						(A)With respect to a
				category A trauma center, 100 percent of the uncompensated care costs.
						(B)With respect to a
				category B trauma center, not to exceed 75 percent of the uncompensated care
				costs.
						(C)With respect to a
				category C trauma center, not to exceed 50 percent of the uncompensated care
				costs.
						(b)Core mission
				awards
					(1)In
				generalIn awarding grants under section 1241(a)(2), the
				Secretary shall—
						(A)reserve 25
				percent of the amount allocated for core mission awards for Level III and Level
				IV trauma centers, and reallocate such amount to Level I and Level II trauma
				centers if there are not sufficient qualifying Level III and IV centers to
				which such funds may be obligated;
						(B)reserve 25
				percent of the amount allocated for core mission awards for large urban Level 1
				trauma centers that—
							(i)have at least 1
				graduate medical education fellowship in trauma or trauma related specialties,
				including neurological surgery, surgical critical care, vascular surgery, and
				spinal cord injury for which demand is exceeding supply;
							(ii)have either
				annual uncompensated care costs exceeding $10,000,000 or where at least 20
				percent of emergency department visits are charity or self-pay or Medicaid
				patients; and
							(iii)are not
				eligible for substantial uncompensated care awards under section 1241(a)(1);
				and
							(C)give preference
				to any application made by a trauma center—
							(i)in a geographic
				area where growth in demand for trauma services exceeds capacity; or
							(ii)that
				demonstrates the financial support of the State or political subdivision
				involved.
							(2)Financial
				supportFor purposes of paragraph (1)(C)(ii), for any of the
				purposes specified in section 1241 for each fiscal year during which payments
				are made to the trauma center involved from the grant, such financial support
				may be demonstrated by State or political subdivision funding for the trauma
				center's capital or operating expenses (including through State trauma regional
				advisory coordination activities or Medicaid funding designated for trauma
				services, or other governmental funding). State funding derived from Federal
				support provided through the Trauma Systems Planning Grants awarded to States
				or political subdivisions shall not constitute State or local financial support
				for purposes of preferential treatment under this subsection.
					(c)Emergency
				awardsIn awarding grants under section 1241(a)(3), the Secretary
				shall—
					(1)give preference
				to any application submitted by a trauma center that demonstrates the financial
				support (in accordance with subsection (b)(2)) of the State or political
				subdivision involved for any of the purposes specified in section 1241 for each
				fiscal year during which payments are made to the center under the
				grant;
					(2)give preference
				to any application submitted by a trauma center that—
						(A)is providing
				trauma care in a geographic area in which the availability of trauma care has
				either significantly decreased as a result of a trauma center in the area
				permanently ceasing participation in such system as of a date occurring during
				the 2-year period preceding the fiscal year for which the trauma center is
				applying to receive a grant under section 1241(a)(3), or in geographic areas
				where growth in demand for trauma services exceeds capacity;
						(B)will, in
				providing trauma care during the 1-year period beginning on the date on which
				the application for the grant is submitted, incur substantial uncompensated
				costs in an amount that renders the center unable to continue participation in
				such system and results in a significant decrease in the availability of trauma
				care in the geographic area; or
						(C)operates in rural
				areas where trauma care availability will significantly decrease if the center
				is forced to close or downgrade service and substantial uncompensated costs are
				contributing to a likelihood of such closure or downgradation; and
						(3)reallocate any
				emergency awards funds not obligated due to insufficient, or a lack of
				qualified, applications to the significant uncompensated care award
				program.
					.
		5.Certain
			 agreementsSection 1243 of the
			 Public Health Service Act (42 U.S.C. 300d–43) is amended by striking
			 subsections (a), (b), and (c) and inserting the following:
			
				(a)Commitment
				regarding continued participation in trauma care systemThe
				Secretary may not award a grant to a trauma center under section 1241(a) unless
				the trauma center involved agrees that—
					(1)the center will
				continue participation in the system described in section 1241(b), except as
				provided in subsection (b)(2) of such section, throughout the grant period
				beginning on the date that the center first receives payments under the grant;
				and
					(2)if the agreement
				made pursuant to paragraph (1) is violated by the center, the center will be
				liable to the United States for an amount equal to the sum of—
						(A)the amount of
				assistance provided to the center under section 1241(a); and
						(B)an amount
				representing interest on the amount specified in subparagraph (A).
						(b)Maintenance of
				financial supportWith respect to activities for which a grant
				awarded under section 1241 are authorized to be expended, the Secretary may not
				award such a grant unless the trauma center involved agrees that, during the
				period in which the center is receiving payments under the grant, the center
				will maintain access to trauma services at levels not less than the levels for
				the prior year, taking into account reasonable volume fluctuation that is not
				caused by intentional trauma boundary reduction, downgrading of the level of
				services, or diversion of services in excess of 5 percent.
				(c)Trauma care
				registryThe Secretary may not award a grant under section
				1241(a) unless the trauma center involved agrees that—
					(1)not later than 6
				months after the date on which the center submits a grant application to the
				Secretary, the center will establish and operate a registry of trauma cases in
				accordance with guidelines developed by the American College of Surgeons;
				and
					(2)in carrying out
				paragraph (1), the center will maintain information on the number of trauma
				cases treated by the center and, for each such case, the extent to which the
				center incurs substantial uncompensated costs in providing trauma
				care.
					.
		6.General
			 provisionsSection 1244 of the
			 Public Health Service Act (42 U.S.C. 300d–44) is amended by striking
			 subsections (a), (b), and (c) and inserting the following:
			
				(a)ApplicationThe
				Secretary may not award a grant to a trauma center under section 1241(a) unless
				an application for the grant is submitted by the center to the Secretary and
				the application is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this part.
				(b)Limitation on
				duration of supportThe period during which a trauma center
				receives payments under a grant under section 1241(a)(3) shall be for 3 fiscal
				years, except that the Secretary may waive such requirement for the center and
				authorize the center to receive such payments for 1 additional fiscal
				year.
				(c)Limitation on
				amount of grantNotwithstanding section 1242(a), a grant under
				section 1241 may not be made in an amount exceeding $2,000,000.
				(d)EligibilityExcept
				as provided in section 1242 (b)(1)(B)(iii), acquisition of, or eligibility for,
				a grant under section 1241(a) shall not preclude a trauma center's eligibility
				for the other grants described in such section.
				(e)Funding
				distributionOf the total amount appropriated for a fiscal year
				under section 1245, 70 percent shall be used for substantial uncompensated care
				awards under section 1241(a)(1), 20 percent shall be used for core mission
				awards under section 1241(a)(2), and 10 percent shall be used for emergency
				awards under section 1241(a)(3).
				(f)Minimum
				allowanceNotwithstanding subsection (e), if the amount
				appropriated for a fiscal year under section 1245 is less than $25,000,000, all
				available funding for such fiscal year shall be utilized for substantial
				uncompensated care awards under section 1241(a)(1).
				(g)Substantial
				uncompensated care award distribution and proportional
				shareNotwithstanding section 1242(a), of the amount appropriated
				for substantial uncompensated care grants for a fiscal year, the Secretary
				shall—
					(1)make
				available—
						(A)50 percent of
				such funds for category A trauma center grantees;
						(B)35 percent of
				such funds for category B trauma center grantees; and
						(C)15 percent of
				such funds for category C trauma center grantees; and
						(2)provide available
				funds within each category in a manner proportional to the award basis
				specified in section 1242(a)(2) to each eligible trauma center.
					(h)ReportBeginning
				2 years after the date of enactment of the National Trauma Center Stabilization Act of
				2007, and every two years thereafter, the Secretary shall
				biennially—
					(1)report to
				Congress on the status of the grants made pursuant to section 1241; and
					(2)evaluate and
				report to Congress on the overall financial stability of trauma centers in the
				United
				States.
					.
		7.Authorization of
			 appropriationsSection 1245 of
			 the Public Health Service Act (42 U.S.C. 300d–45) is amended to read as
			 follows:
			
				1245.Authorization
				of appropriationsFor the
				purpose of carrying out this part, there are authorized to be appropriated
				$100,000,000 for fiscal year 2009, and such sums as may be necessary for each
				of fiscal years 2010 through 2014. Such authorization of appropriations is in
				addition to any other authorization of appropriations or amounts that are
				available for such
				purpose.
				.
		8.DefinitionPart D of title XII of the Public Health
			 Service Act (42 U.S.C. 300d–41 et seq.) is amended by adding at the end the
			 following:
			
				1246.DefinitionIn this part, the term uncompensated
				care costs means unreimbursed costs from serving self-pay, charity, or
				Medicaid patients, without regard to payment under section 1923 of the Social
				Security Act, all of which are attributable to emergency care and trauma care,
				including costs related to subsequent inpatient admissions to the
				hospital.
				.
		
